The Appellate Division has remitted the claim to the State Industrial Board merely to reinstate the award to respondent in accordance with the opinions of the Appellate Division. No further hearing is contemplated. Appellant on the argument stipulates for such award in case of affirmance. The order may be regarded as a final order or an order for a new trial with stipulation for judgment absolute and subject to review in this court.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and O'BRIEN, JJ., concur; KELLOGG, J., not sitting.
Order affirmed, etc.